DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Response to Arguments
Applicant's arguments filed 09/27/2021 have been fully considered but they are not persuasive.  	Applicant’s amendment to claims 12 and 23 does not put the claims in condition for allowance. Para 152 and 154 teaches of a platoon leader which receives and communicates all the information to all the members of the platoon. The platoon leader is like the communication manager of the platoon of transportation vehicles which receives all the information regarding all maintenance of the platoon of transportation vehicles. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 12, 13 and 23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pattan et al. (US 2019/0349719 A1). 	Regarding claims 12, 23, Pattan et al. discloses An apparatus for a base station of a mobile communication system (See Fig. 4, Fig. 7 and Para 103 teaches of a server 200 may be a base station)  , the apparatus comprising: an interface for communicating via the mobile communication system; and a control module configured to (See Fig 4 item 230): receive a request for a platoon identifier from a communication manager of a platoon of transportation vehicles via the mobile communication system, determine the platoon identifier for the platoon of transportation vehicles, and provide the platoon identifier to the communication manager of the platoon of transportation vehicles (Para 103-104 Para 118-119 and Para 123 teaches of  server that provides of a platoon ID for a dynamically created platoon. The server also chooses the platoon leader. Para 103 teaches of the server as a base station Node B), wherein the platoon identifier is used at least by the communication manager to communicate with the other transportation vehicles of the platoon of transportation vehicles via side-link communication of the mobile communication system and via the base station of the mobile communication system (Para 127-130 teaches of different scenarios where the server is in communication with the Platoon or where a new member is added to the platoon. The platoon information is shared with the new members. So the platoon information is unique to the platoon and is used in communicating with the server as well as with all the members in the platoon), and wherein the control module communicates only with the communication manager of the platoon of transportation vehicles regarding all maintenance of the platoon of transportation vehicles (Para 152 and 154 teaches of a .
	Regarding claim 13, Pattan et al. discloses a non-transitory computer readable medium including a program code that enable the control module of claim 1 to operate when the computer program is executed on a computer, a processor, or a programmable hardware component (Para 65). 
Allowable Subject Matter
Claims 1-8, 10, 11, 14-20, and 22 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY P CATTUNGAL whose telephone number is (571)270-7525.  The examiner can normally be reached on M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 5712723940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AJAY CATTUNGAL/Primary Examiner, Art Unit 2467